DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 21-25 are pending in this application. 

Election/Restrictions
Applicant's election without traverse of claims 1-15 and 16-20 in the reply filed on 2/25/21 is acknowledged.  

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderie US 5337492 (hereinafter Anderie).

Regarding claim 1, Anderie discloses a sole assembly for an article of footwear comprising: 

a base plate (20) extending longitudinally from a forefoot region toward a heel region (as seen in annotated Figures 1, 4, 7 and 19), the base plate configured for attachment to an upper (20, 1, as best seen in Figure 1 and 4), the base plate including a longitudinal axis extending from the forefoot region toward the heel region (as seen in annotated Figure 4); 

a first sole pod (as seen in annotated Figure 19) disposed under the base plate (as seen in annotated Figure 4) and in the forefoot region the first sole pod including a first front surface (as seen in annotated Figure 19), a first rear surface (as seen in annotated Figure 19), a first lateral surface (as seen in annotated Figure 19), and a first medial surface (as seen in annotated Figure 19), the first sole pod defining a plurality of first apertures (as seen in annotated Figure 19) extending through the first sole pod  (as best seen in Figure 6) between the first front surface and the first rear surface (as seen in annotated Figure 19), the first apertures each being substantially parallel to the longitudinal axis (as best seen in annotated Figures 4 and 6), the first sole pod including a first lower ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38); 

a second sole pod (as seen in annotated Figure 1, 4, 6 and 19) disposed under the base plate (as best seen in Figure 4, 20), the second sole pod including a second front surface (as seen in annotated Figure 19), a second rear surface (as seen in annotated Figure 19), a second lateral surface (as seen in annotated Figure 19) and a second medial surface (as seen in annotated Figure 19), the second sole pod defining a plurality of second apertures (as seen in annotated Figure 19) extending through the second sole pod between the second front surface and the second rear surface (as seen in annotated Figure 19), the second apertures each being substantially parallel to the longitudinal axis (as seen in annotated Figure 6), the second sole pod including a second lower ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38), the second sole pod being closer to the heel region than the first sole pod (as seen in annotated Figure 19); 

and a third sole pod (as seen in annotated Figure 19) disposed under the base plate and in the forefoot region (as seen in annotated Figures 1, 4, 7 and 19), the third sole pod including a third front surface (as seen in annotated Figure 19), a third rear surface (as seen in annotated Figure 19), a third lateral surface (as seen in annotated Figure 19) and a third medial surface (as seen in annotated Figure 19), the third sole pod defining a plurality of third apertures (as seen in annotated Figure 19) extending through the third sole pod between the third front surface and the third rear surface (as seen in annotated Figure 19), the third apertures each being substantially parallel to the longitudinal axis (as seen in annotated Figures 4 and 6), the third sole pod (as seen in annotated Figure 19) including a third lower ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38), the third sole pod being closer to the heel region than the second sole pod (as seen in annotated Figure 19), Appl. No.16/548,413 

wherein the first rear surface is separated from the second front surface by a first gap that extends upwardly from the first ground contacting surface (as seen in annotated Figure 19) and the second ground contacting surface to the base plate (as seen in annotated Figure 19), 

wherein the second rear surface is separated from the third front surface by a second gap that extends upwardly from the second ground contacting surface (as seen in annotated Figure 19) and the third ground contacting surface to the base plate (as seen in annotated Figure 19). 

    PNG
    media_image1.png
    790
    1033
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    752
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures)]
    PNG
    media_image3.png
    750
    530
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Pod)][AltContent: arrow][AltContent: textbox (Ground contacting surface)]
    PNG
    media_image4.png
    154
    383
    media_image4.png
    Greyscale



Regarding claim 2, Anderie discloses wherein the first rear surface defines a first rear surface plane (as best seen in Figure 1, 6 and 19), wherein the second front surface defines a second front surface plane (as best seen in Figure 1, 6 and 19), wherein the first plurality of apertures are substantially orthogonal to the first rear surface plane (as best seen in Figure 3), wherein the second plurality of apertures are substantially orthogonal to the second front surface plane (as best seen in Figure 3).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First plurality of apertures)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second plurality of apertures)]
    PNG
    media_image5.png
    495
    638
    media_image5.png
    Greyscale


Regarding claim 3, Anderie discloses wherein at least one of the first plurality of apertures is aligned with at least one of the second plurality of apertures (as best seen in Figure 1 – the apertures are the same in each pod allowing them to be aligned with each other).  

Regarding claim 4, Anderie discloses the first rear surface (as seen in annotated Figure 19) and the second front surface are substantially planar and parallel to one another (as best seen in Figure 6 and 19), wherein the second rear surface and the third front surface are substantially planar and parallel to one another (as best seen in Figure 1 and 19).  

Regarding claim 5, Anderie discloses wherein each of the plurality of first apertures is in the form of a first polygonal tube including a first bottom (as seen below in annotated Figure 1), wherein each of the plurality of second apertures is in the form of a second polygonal tube including a second bottom (as seen below in annotated Figure 1), wherein the first bottom and the second bottom lay in a common plane (as seen below in annotated Figure 1), wherein the common plane is interrupted by the first gap disposed between the first sole pod and the second sole pod (as seen below in annotated Figure 1).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third pod)][AltContent: textbox (Second pod)][AltContent: textbox (First Pod)][AltContent: textbox (Bottom wall)][AltContent: textbox (Polygonal tube)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intermediary walls)][AltContent: arrow][AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: textbox (Polygonal tube)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    495
    638
    media_image5.png
    Greyscale


Regarding claim 6, Anderie discloses wherein the first lateral surface and the first medial surface are closed and void of any opening (as best seen in Figure 1 and annotated Figure 19), wherein the second lateral surface and the second medial surface are closed and void of any opening (as best seen in Figure 1 and annotated Figure 19).  

Regarding claim 7, Anderie discloses wherein the first sole pod includes a first upper wall and a first lower wall (as seen in annotated Figure 19 and 21), wherein a plurality of first intermediate wall members extend from the first upper wall to the first lower wall (as seen in annotated Figure 1), the plurality of first intermediate wall members being substantially parallel to the longitudinal axis (as best seen in Figure 1), wherein the plurality of first apertures are located between respective ones of the first upper wall, the first lower wall and the plurality of first intermediate wall members (as best seen in Figures 1 and 21), wherein the first plurality of apertures and second plurality of apertures are non-continuous with one another (as seen in Figure 19), the first gap being interposed between the first apertures and the second apertures (as seen in annotated Figure 19).  
[AltContent: textbox (First, Second and Third pods.)][AltContent: textbox (Base plate)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First upper wall layer)][AltContent: textbox (First lower wall layer)]
    PNG
    media_image6.png
    334
    694
    media_image6.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Outsole tread)]
    PNG
    media_image7.png
    135
    340
    media_image7.png
    Greyscale


Regarding claim 8, Anderie discloses wherein at least one of the first apertures (as best seen in Figures 1 and 3)  and at least one of the second apertures are aligned with one another (as best seen in Figures 1 and 3) such that the third sole pod can be viewed through along a line extending through the at least one of the first apertures (as disclosed in Figure 3) and the at least one of the second apertures (as disclosed in Figure 3).  

Regarding claim 9, Anderie discloses wherein the first sole pod (as seen in annotated Figure 19) includes a first bottom wall (as best seen in Figure 21, Col 4, lines 33-38), wherein a first outsole tread is joined with the first bottom wall (as best seen in Figure 21, Col 4, lines 33-38), the first outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38), wherein the second sole pod includes a second bottom wall (as best seen in Figure 21 and , Col 4, lines 33-38 – each of the pods of annotated Figure 19 are capable of having an outsole tread surface), wherein a second outsole tread is joined with the second bottom wall (Col 4, lines 33-38), the second outsole tread including the first ground contacting surface (Col 4, lines 33-38), wherein the first outsole tread includes a first cut portion facing toward the second outsole tread (Col 4, lines 33-38, as seen in annotated Figure 1 and 21), wherein the second outsole tread includes a second cut portion facing toward the first outsole tread (Col 4, lines 33-38, as seen in annotated Figure 1 and 21- with each of the pods), wherein the first cut portion and the second cut portion were previously joined via a connector tread portion that extended between the first cut portion and the second cut portion (as seen in annotated Figure 21 below), below the base plate (20).  

[AltContent: textbox (Base plate)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Wherein the first outsole tread includes a first cut portion facing toward the second outsole tread.)][AltContent: arrow][AltContent: textbox (First bottom wall)]
    PNG
    media_image7.png
    135
    340
    media_image7.png
    Greyscale

[AltContent: textbox (Second cut portion)][AltContent: textbox (First cut portion)]
[AltContent: textbox (Connector tread portion)]


Regarding claim 10, Anderie discloses wherein each of the first plurality of apertures (as seen in annotated Figure 1, 4, 3 and 19) includes a first aperture axis extending through the first aperture (as seen in annotated Figure 1, 4, 3 and 19) and parallel to the longitudinal axis (as best seen in Figures 1, 4 and 6),First Named Inventor : William J. Cass Appl. No.16/548,413 wherein each of the second plurality of apertures (as best seen in Figures 1, 4 and 3) includes a second aperture axis extending through the second aperture and parallel to the longitudinal axis (as best seen in Figures 1, 4 and 3), wherein the first aperture axis is parallel to the second aperture axis (as best seen in Figures 1, 4 and 3).  

Regarding claim 11, Anderie discloses a sole assembly (20, 21 and 23) for an article of footwear (as seen in Figure 4) comprising: a base plate (20) extending longitudinally from a forefoot region toward a heel region (as seen in Figure 19), the base plate (20) configured for attachment to an upper (1, as seen in annotated Figure 4), the base plate (20) including a longitudinal axis extending from the forefoot region toward the heel region (as seen in annotated Figure 19); a first sole pod (as seen in annotated Figure 19) extending under the base plate (as seen in annotated Figure 4), the first sole pod including a first front surface (as seen in annotated Figure 19), a first rear surface (as seen in annotated Figure 19), a first lateral surface and a first medial surface (as seen in annotated Figure 19), the first sole pod defining a plurality of first apertures (as seen in annotated Figure 1) extending within the first sole pod between the first front surface and the first rear surface (as seen in annotated Figure 19), the first sole pod including a first lower ground contacting surface (Col 4, lines 33-38, as seen in annotated Figure 1 and 21); a second sole pod extending under the base plate (as seen in annotated Figure 19), the second sole pod including a second front surface (as seen in annotated Figure 19) , a second rear surface (as seen in annotated Figure 19), a second lateral surface and a second medial surface (as seen in annotated Figure 19), the second sole pod defining a plurality of second apertures extending within the second sole pod between the second front surface and the second rear surface (as seen in annotated Figure 19), the second sole pod including a second lower ground contacting surface (as seen in annotated Figure 19), the second sole pod being farther rearward relative to the longitudinal axis than the first sole pod (as seen in annotated Figure 19); wherein the first rear surface is separated from the second front surface by a first gap that extends upwardly from the first ground contacting surface and the second ground contacting surface to the base plate (as seen in annotated Figure 19), wherein the first sole pod (as seen in annotated Figure 19) and the second sole pod (as seen in annotated Figure 19) extend downward from the base plate in a cantilevered manner (Col 5, lines 32-44), wherein the first sole pod and the second sole pod are independently compressible (Col 2, lines 41-68), whereby an underfoot terrain feature can be absorbed into at least one of the first sole pod and the second sole pod (Col 2, lines 41-68).  

Regarding claim 12, Anderie discloses wherein the first sole pod (as seen in annotated Figure 19) includes a first upper wall (as seen in annotated Figures 19 and 21) and a first lower wall (as seen in annotated Figures 19 and 21), wherein a plurality of first intermediate wall members extend from the first upper wall to the first lower wall (as seen in annotated Figure 1), the plurality of first intermediate wall members being substantially parallel to the longitudinal axis (as seen in annotated Figure 1 and 19), wherein the plurality of first apertures are located between respective ones of the first upper wall, the first lower wall and the plurality of first intermediate wall members (as seen in annotated Figure 1 and 21), wherein the plurality of first apertures and the plurality of second apertures terminate short of a toe and short of a heel of the base plate (as best seen in Figure 19 – the base plate supporting the sole pods with the plurality of apertures that do not extend to the edge of the base plate at the tip of the toe and also at the heel region), such that the plurality of first apertures and plurality of second apertures do not extend a full length of the sole assembly (as seen in annotated Figure 19).  

Regarding claim 13, Anderie discloses wherein the first sole pod includes a first bottom wall (as seen in annotated Figure 21), wherein a first outsole tread is joined with the first bottom wall (as best seen in Figure 21, Col 4, lines 33-38), the first outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38), wherein the second sole pod includes a second bottom wall (as seen in annotated Figure 21), wherein a second outsole tread is joined with the second bottom wall (as best seen in Figures 1, 19,  and 21, Col 4, lines 33-38), the second outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38), wherein the base plate (20) includes a top surface (as seen in annotated Figure 6 below), wherein the first apertures extend downward from the top surface to a first bottom wall (as seen in annotated Figures 19 and 21),First Named Inventor : William J. Cass Appl. No.16/548,413 wherein the second apertures extend downward from the top surface to a second bottom wall (as seen in annotated Figures 19 and 21), wherein the first apertures are separated by first intermediate walls (as seen in annotated Figures 1 and 19), wherein the second apertures are separated by second intermediate walls (as seen in annotated Figures 1 and 19).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Secondary intermediary walls)][AltContent: textbox (First intermediary walls)][AltContent: arrow][AltContent: textbox (Top surface of the base plate)]
    PNG
    media_image8.png
    445
    539
    media_image8.png
    Greyscale




Regarding claim 14, Anderie discloses wherein the first apertures (as seen in annotated Figure 3 as seen in the first pod in annotated Figure 19) and first intermediate walls form a first truss (as seen in annotated Figure 21), wherein the second apertures and second intermediate walls form a second truss (as seen in annotated Figure 3 as seen in the second pod in annotated Figure 19), wherein the first truss and the second truss lay in a substantially horizontal plane (as best seen in Figures 19 and 21).  
[AltContent: arrow][AltContent: textbox (Ground contacting surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second apertures and second intermediate walls form a second truss.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality apertures)][AltContent: textbox (A first intermediate walls form a first truss.)][AltContent: arrow]
    PNG
    media_image7.png
    135
    340
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second pod)][AltContent: textbox (First pod)][AltContent: textbox (Third pod)]
    PNG
    media_image5.png
    495
    638
    media_image5.png
    Greyscale




Regarding claim 15, Anderie discloses wherein the first sole pod (as seen in annotated Figure 19 and 21) includes a plurality of first intermediate wall members arranged to form a first truss between a first upper wall of the first sole pod and a first bottom wall of the first sole pod (as seen in annotated Figure 19 and 21), with the first plurality of apertures formed among the plurality of first intermediate wall members (as seen in annotated Figure 19 and 21) and extending from the first front surface to the first rear surface (as seen in annotated Figure 19 and 21).  
  
Regarding claim 21, Anderie discloses wherein the first apertures (as seen in annotated Figure 1) extend downward from the top surface toward the first ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38), wherein the second apertures (as seen in annotated Figure 1) extend downward from the top surface toward the second ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38).  

Regarding claim 22, Anderie discloses wherein the first apertures (as seen in annotated Figure 1) have a downward tapering cylindrical shape (as best seen in Figure 21), wherein the second apertures (as seen in annotated Figure 1) have a downward tapering cylindrical shape (as best seen in Figure 21).  

Regarding claim 23, Anderie discloses wherein the first apertures extend downward from the top surface toward the first ground contacting surface (as best seen in Figure 21), wherein the second apertures extend downward from the top surface toward the second ground contacting surface (as best seen in Figure 21), wherein the first apertures (as seen in annotated Figure 1) are separated from one another by first intermediate walls (as seen in annotated Figure 1), wherein the second apertures (as seen in annotated Figure 1) are separated from one another by second intermediate walls (as seen in annotated Figure 1).  

Regarding claim 24, Anderie discloses wherein the first apertures extend downward from the top surface and have a downward tapering cylindrical shape (as best seen in Figure 21), wherein the second apertures extend downward from the top surface and have a downward tapering cylindrical shape (as best seen in Figure 21).  

Regarding claim 25, Anderie discloses wherein the first apertures (as seen in annotated Figure 1) are separated from one another by first intermediate walls (as best seen in Figure 21), wherein the second apertures (as seen in annotated Figure 1) are separated from one another by second intermediate walls (as best seen in Figure 21).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732